DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021, 3/15/2021, 12/14/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 13-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Siddiqui (US 9741720).
Regarding claim 1, Siddiqui discloses, in at least figures 1, 10, 18, and related text, a semiconductor device comprising: 
a gate structure (272, col. 7/ lines 19-25) over a semiconductor substrate (202, col. 5/ lines 13-27), the gate structure comprising:
a high-k dielectric layer (260 (252), col. 6/ lines 13-28); 
an n-type work function layer (262, col. 6/ lines 37-39) over the high-k dielectric layer (260 (252), col. 6/ lines 13-28); 
an anti-reaction layer (270, col. 7/ lines 19-25) over the n-type work function layer (262, col. 6/ lines 37-39), the anti-reaction layer (270, col. 7/ lines 19-25) comprising a dielectric material (col. 6/ lines 55-63, col. 7/ lines 19-25); 
a p-type work function layer (276, col. 7/ lines 19-25) over the anti-reaction layer (270, col. 7/ lines 19-25), the p-type work function layer (276, col. 7/ lines 19-25) covering top surfaces of the anti-reaction layer (270, col. 7/ lines 19-25); and 
a conductive cap layer (278, col. 7/ lines 19-25) over the p-type work function layer (276, col. 7/ lines 19-25).
Regarding claim 4, Siddiqui discloses the semiconductor device of claim 1 as described above.
Siddiqui further discloses, in at least figures 1, 10, 18, and related text, the conductive cap layer (278, col. 7/ lines 19-25) comprises tungsten.
Regarding claim 5, Siddiqui discloses the semiconductor device of claim 1 as described above.
Siddiqui further discloses, in at least figures 1, 10, 18, and related text, top surfaces of the high-k dielectric layer (260 (252), col. 6/ lines 13-28) are level with a top surface of the p-type work function layer (276, col. 7/ lines 19-25).
Regarding claim 6, Siddiqui discloses the semiconductor device of claim 5 as described above.
Siddiqui further discloses, in at least figures 1-2, 10, 18, and related text, gate spacers (214/215, col 5/ lines 30-36) adjacent the gate structure (272, col. 7/ lines 19-25), wherein the conductive cap layer (278, col. 7/ lines 19-25) extends between opposite side surfaces of the gate spacers (214/215, col 5/ lines 30-36), and wherein top surfaces of the gate spacer (214/215, col 5/ lines 30-36) are level with a top surface of the conductive cap layer (278, col. 7/ lines 19-25).
Regarding claim 7, Siddiqui discloses the semiconductor device of claim 1 as described above.
Siddiqui further discloses, in at least figures 1-2, 10, 18, and related text, gate spacers (214/215, col 5/ lines 30-36) adjacent the gate structure (272, col. 7/ lines 19-25), wherein a top surface of the p-type work function layer (276, col. 7/ lines 19-25) is level with top surfaces of the high-k dielectric layer (260 (252), col. 6/ lines 13-28) and top surfaces of the gate spacers (214/215, col 5/ lines 30-36).
Regarding claim 8, Siddiqui discloses, in at least figures 1, 10, 18, and related text, a semiconductor device comprising: 
a first channel region (region of 202 under 272, col. 5/ lines 13-27, col. 7/ lines 19-25, figures) in an n-type region (nFET region, figures); 
a second channel region (region of 202 under 274, col. 5/ lines 13-27, col. 7/ lines 19-25, figures) in a p-type region (nFET region, figures); 
a first gate stack (272, col. 7/ lines 19-25) over the first channel region (region of 202 under 272, col. 5/ lines 13-27, col. 7/ lines 19-25, figures), the first gate stack comprising: 
a first gate dielectric layer (260 (252), col. 6/ lines 13-28) over the first channel region (region of 202 under 272, col. 5/ lines 13-27, col. 7/ lines 19-25, figures); 
an n-type metal layer (262, col. 6/ lines 37-39) over and in contact with the first gate dielectric layer (260 (252), col. 6/ lines 13-28), the n- type metal layer (262, col. 6/ lines 37-39) comprising aluminum (col. 6/ lines 33-36); 
a dielectric layer (270, col. 7/ lines 19-25) over the n-type metal layer (262, col. 6/ lines 37-39); 
a first p-type metal layer (276, col. 7/ lines 19-25) over the n-type metal layer (262, col. 6/ lines 37-39) and the dielectric layer (270, col. 7/ lines 19-25); and 
a first metal cap layer (278, col. 7/ lines 19-25) over the first p-type metal layer (276, col. 7/ lines 19-25); and 
a second gate stack (274, col. 7/ lines 19-25) over the second channel region (region of 202 under 274, col. 5/ lines 13-27, col. 7/ lines 19-25, figures), the second gate stack comprising: 
a second gate dielectric layer (260 (252)/270, col. 6/ lines 13-28, col. 7/ lines 19-25) over the second channel region (region of 202 under 274, col. 5/ lines 13-27, col. 7/ lines 19-25, figures); 
a second p-type metal layer (276, col. 7/ lines 19-25) over and in contact with the second gate dielectric layer (260 (252)/270, col. 6/ lines 13-28, col. 7/ lines 19-25); and 
a second metal cap layer (278, col. 7/ lines 19-25) over the second p-type metal layer (276, col. 7/ lines 19-25).
Regarding claim 13, Siddiqui discloses the semiconductor device of claim 8 as described above.
Siddiqui further discloses, in at least figures 1-2, 10, 18, and related text, a top surface of the first p-type metal layer (276 of 272, col. 7/ lines 19-25) is level with a top surface of the second p-type metal layer (276 of 274, col. 7/ lines 19-25), and wherein a bottom surface of the second p-type metal layer (276 of 274, col. 7/ lines 19-25) is below a bottom surface of the first p-type metal layer (276 of 272, col. 7/ lines 19-25).
Regarding claim 14, Siddiqui discloses the semiconductor device of claim 8 as described above.
Siddiqui further discloses, in at least figures 1-2, 10, 18, and related text, a first gate spacer (214/215, col 5/ lines 30-36) extending along a sidewall of the first gate stack (272, col. 7/ lines 19-25); and 
a second gate spacer (216/217, col 5/ lines 30-36) extending along a sidewall of the second gate stack (274, col. 7/ lines 19-25), wherein a top surface of the second gate spacer (216/217, col 5/ lines 30-36) is level with a top surface of the second metal cap layer (278 of 274, col. 7/ lines 19-25), a top surface of the first gate spacer (214/215, col 5/ lines 30-36), and a top surface of the first metal cap layer (278 of 272, col. 7/ lines 19-25).
Claim(s) 1, 3-8, 10-11, 13-15 and 17-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huang (US 2021/0336033).
Regarding claim 1, Huang discloses, in at least figures 17A-17D and related text, a semiconductor device comprising: 
a gate structure (360A, [52]) over a semiconductor substrate (202, [22]), the gate structure comprising:
a high-k dielectric layer (279 (280/282), [29]); 
an n-type work function layer (340, [38]) over the high-k dielectric layer (279 (280/282), [29]); 
an anti-reaction layer (342, [39]) over the n-type work function layer (340, [38]), the anti-reaction layer (342, [39]) comprising a dielectric material ([39]); 
a p-type work function layer (300, [50]) over the anti-reaction layer (342, [39]), the p-type work function layer (300, [50]) covering top surfaces of the anti-reaction layer (342, [39]); and 
a conductive cap layer (350, [51]) over the p-type work function layer (300, [50]).
Regarding claim 3, Huang discloses the semiconductor device of claim 1 as described above.
Huang further discloses, in at least figures 17A-17D and related text, the anti-reaction layer (342, [39]) comprises silicon ([39]).
Regarding claim 4, Huang discloses the semiconductor device of claim 1 as described above.
Huang further discloses, in at least figures 17A-17D and related text, the conductive cap layer (350, [51]) comprises tungsten ([51]).
Regarding claim 5, Huang discloses the semiconductor device of claim 1 as described above.
Huang further discloses, in at least figures 17A-17D and related text, top surfaces of the high-k dielectric layer (279 (280/282), [29]) are level with a top surface of the p-type work function layer (300, [50]).
Regarding claim 6, Huang discloses the semiconductor device of claim 5 as described above.
Huang further discloses, in at least figures 17A-17D and related text, gate spacers (247, [27]) adjacent the gate structure (360A, [52]), wherein the conductive cap layer (350, [51]) extends between opposite side surfaces of the gate spacers (247, [27]), and wherein top surfaces of the gate spacer (247, [27]) are level with a top surface of the conductive cap layer (350, [51]).
Regarding claim 7, Huang discloses the semiconductor device of claim 1 as described above.
Huang further discloses, in at least figures 17A-17D and related text, gate spacers (247, [27]) adjacent the gate structure (360A, [52]), wherein a top surface of the p-type work function layer (300, [50]) is level with top surfaces of the high-k dielectric layer (279 (280/282), [29]) and top surfaces of the gate spacers (247, [27]).
Regarding claim 8, Huang discloses, in at least figures 17A-17D and related text, a semiconductor device comprising: 
a first channel region (215 of 240-1, [24]) in an n-type region (204A, 240-1, [22]); 
a second channel region (215 of 240-2, [24]) in a p-type region (204B, 240-2 [22]); 
a first gate stack (360A, [52]) over the first channel region (215 of 240-1, [24]), the first gate stack comprising: 
a first gate dielectric layer (279 (280/282), [29]) over the first channel region (215 of 240-1, [24]); 
an n-type metal layer (340, [38]) over and in contact with the first gate dielectric layer (279 (280/282), [29]), the n- type metal layer (340, [38]) comprising aluminum ([38]); 
a dielectric layer (342, [39]) over the n-type metal layer (340, [38]); 
a first p-type metal layer (300, [50]) over the n-type metal layer (340, [38]) and the dielectric layer (342, [39]); and 
a first metal cap layer (350, [51]) over the first p-type metal layer (300, [50]); and 
a second gate stack (360B, [52]) over the second channel region (215 of 240-2, [24]), the second gate stack comprising: 
a second gate dielectric layer (279 (280/282), [29]) over the second channel region (215 of 240-2, [24]); 
a second p-type metal layer (300, [50]) over and in contact with the second gate dielectric layer (279 (280/282), [29]); and 
a second metal cap layer (350, [51]) over the second p-type metal layer (300, [50]).
Regarding claim 10, Huang discloses the semiconductor device of claim 8 as described above.
Huang further discloses, in at least figures 17A-17D and related text, the dielectric layer (342, [39]) and the first p-type metal layer (300, [50]) are in contact with the first gate dielectric layer (279 (280/282), [29]).
Regarding claim 11, Huang discloses the semiconductor device of claim 8 as described above.
Huang further discloses, in at least figures 17A-17D and related text, the dielectric layer (342, [39]) comprises silicon ([39]).
Regarding claim 13, Huang discloses the semiconductor device of claim 8 as described above.
Huang further discloses, in at least figures 17A-17D and related text, a top surface of the first p-type metal layer (300 of 360A, [50]) is level with a top surface of the second p-type metal layer (300 of 360B, [50]), and wherein a bottom surface of the second p-type metal layer (300 of 360B, [50]) is below a bottom surface of the first p-type metal layer (300 of 360A, [50]).
Regarding claim 14, Huang discloses the semiconductor device of claim 8 as described above.
Huang further discloses, in at least figures 17A-17D and related text, a first gate spacer (247 of 360A, [27]) extending along a sidewall of the first gate stack (360A, [52]); and 
a second gate spacer (247 of 360B, [27]) extending along a sidewall of the second gate stack (360B, [52]), wherein a top surface of the second gate spacer (247 of 360B, [27]) is level with a top surface of the second metal cap layer (350 of 360B, [51]), a top surface of the first gate spacer (247 of 360A, [27]), and a top surface of the first metal cap layer (350 of 360A, [51]).
Regarding claim 15, Huang discloses, in at least figures 10B, 11B, 14B, 16B, 17B-17D, and related text, a method comprising: 
forming a gate stack (360A/360B, [52]) over a semiconductor substrate (202, [22]), wherein forming the gate stack comprises: 
depositing an n-type work function layer (340, [41]) over the semiconductor substrate (202, [22]); 
depositing a dielectric layer (342, [39]) over the n-type work function layer (340, [41]); 
forming a first mask layer (345, [42]) over the dielectric layer (342, [39]); 
etching back the n-type work function layer (340, [41]) and the dielectric layer (342, [39]); 
depositing a p-type work function layer (300, [50]) over the n-type work function layer (340, [41]) and the dielectric layer (342, [39]); and 
selectively depositing a metal cap layer (350, [51]) over the p-type work function layer (300, [50]).
Regarding claim 17, Huang discloses the method of claim 15 as described above.
Huang further discloses, in at least figures 10B, 11B, 14B, 16B, 17B-17D, and related text, the n-type work function layer (340, [41]) and the dielectric layer (342, [39]) are etched back using the first mask layer (345, [42]) as a mask, and wherein the first mask layer (345, [42])  is removed before depositing the p-type work function layer (300, [50]).
Regarding claim 18, Huang discloses the method of claim 15 as described above.
Huang further discloses, in at least figures 10B, 11B, 14B, 16B, 17B-17D, and related text, etching back the dielectric layer (342, [39]) to expose the n-type work function layer (340, [41]), wherein the p-type work function layer (300, [50]) is deposited in contact with the n-type work function layer (340, [41]) and the dielectric layer (342, [39]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (US 9741720) in view of Liu (US 2017/0352559).
Regarding claim 12, Siddiqui discloses the semiconductor device of claim 8 as described above.
Siddiqui does not explicitly disclose the first metal cap layer and the second metal cap layer comprise chlorine.
Liu teaches, in at least figure 2A and related text, the device comprising the first metal cap layer (224 for 104.1, [35]) and the second metal cap layer (224 for 104.2, [35]) comprise chlorine ([35]), for the purpose of reducing or eliminating the adverse impact on the semiconductor device performance (e.g., non-uniform distribution of threshold voltage, high contact resistance between contact structure and source/drain regions) due to diffusion of fluorine contaminants from gate metal fill layers into underlying layers and/or structure and from conductive layers into diffusion barrier layers and silicide layers of source/drain contact structures during subsequent processing of the semiconductor device ([91]).
Siddiqui and Liu are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Siddiqui with the specified features of Liu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Siddiqui to have the first metal cap layer and the second metal cap layer comprising chlorine, as taught by Liu, for the purpose of reducing or eliminating the adverse impact on the semiconductor device performance (e.g., non-uniform distribution of threshold voltage, high contact resistance between contact structure and source/drain regions) due to diffusion of fluorine contaminants from gate metal fill layers into underlying layers and/or structure and from conductive layers into diffusion barrier layers and silicide layers of source/drain contact structures during subsequent processing of the semiconductor device ([91], Liu).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2021/0336033) in view of Liu (US 2017/0352559).
Regarding claim 16, Huang discloses the method of claim 15 as described above.
Huang does not explicitly disclose the metal cap layer is deposited by atomic layer deposition using tungsten chloride as a precursor.
Liu teaches, in at least figure 2A and related text, the method comprising the metal cap layer (224, [58]) is deposited by atomic layer deposition using tungsten chloride as a precursor ([58]), for the purpose of reducing or eliminating the adverse impact on the semiconductor device performance (e.g., non-uniform distribution of threshold voltage, high contact resistance between contact structure and source/drain regions) due to diffusion of fluorine contaminants from gate metal fill layers into underlying layers and/or structure and from conductive layers into diffusion barrier layers and silicide layers of source/drain contact structures during subsequent processing of the semiconductor device ([91]).
Huang and Liu are analogous art because they both are directed to method for forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang with the specified features of Liu because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Huang to have the metal cap layer being deposited by atomic layer deposition using tungsten chloride as a precursor, as taught by Liu, for the purpose of reducing or eliminating the adverse impact on the semiconductor device performance (e.g., non-uniform distribution of threshold voltage, high contact resistance between contact structure and source/drain regions) due to diffusion of fluorine contaminants from gate metal fill layers into underlying layers and/or structure and from conductive layers into diffusion barrier layers and silicide layers of source/drain contact structures during subsequent processing of the semiconductor device ([91], Liu).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “the p-type work function layer is T-shaped in a cross-sectional view” in combination with other elements of the base claims 1 and 2.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 9 that recite “a combined height of the n-type metal layer, the dielectric layer, and the first p-type metal layer is equal to a height of the second p-type metal layer” in combination with other elements of the base claims 8 and 9.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 19 that recite “etching back the p-type work function layer after planarizing the gate spacer and the p- type work function layer” in combination with other elements of the base claims 15 and 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811